Citation Nr: 0739378	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-40 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a duodenal ulcer. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1955 to 
September 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 2003 and July 2005 rating decisions.

This case has been advanced on the docket due to the 
veteran's age.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder was initially denied by a January 
1957 Board decision and was most recently denied by a Board 
decision in October 1985; the evidence submitted since then 
is not new and material in that it fails to address the 
reason the veteran's claim was previously denied. 

2.  The veteran's claim of entitlement to service connection 
for a duodenal ulcer was initially denied by a January 1957 
Board decision and was most recently denied by a July 1975 
Board decision; the evidence submitted since then is not new 
and material in that it fails to address the reason the 
veteran's claim was previously denied, and it fails to show 
evidence of a current duodenal ulcer. 


CONCLUSIONS OF LAW

1.  The October 1985 Board decision denying service 
connection for a psychiatric disorder is final; new and 
material evidence has not been submitted, and the claim is 
not reopened.  38 U.S.C.A. §§ 511(a), 5108, 7103, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 20.1100 (2007).

2.  The July 1975 Board decision denying service connection 
for a duodenal ulcer is final; new and material evidence has 
not been submitted, and the claim is not reopened.  38 
U.S.C.A. §§ 511(a), 5108, 7103, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The veteran's claims for service connection for a psychiatric 
disorder and for a duodenal ulcer have both been previously 
denied by multiple Board decisions.  These decisions are 
final; however, VA law provides that previously denied claims 
may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 
3.156, 20.1100.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The veteran's claim of entitlement to service connection for 
a duodenal ulcer was initially denied by a Board decision in 
January 1957.  The veteran has attempted to reopen his claim 
on several occasions, but has been denied each time by the 
Board, with the most recent denial being issued in July 1975.

The veteran's claim of entitlement to service connection for 
a psychiatric disorder was also initially denied by a Board 
decision in January 1957.  The veteran has attempted to 
reopen his claim on several occasions, but has been denied 
each time by the Board, with the most recent denial being 
issued in October 1985.

When the Board denied the veteran's attempt to reopen his 
claim of entitlement to service connection for a duodenal 
ulcer in 1975, the evidence of record included: service 
medical records showing that the veteran had a psychiatric 
disorder and a duodenal ulcer, both of which were found to 
have existed prior to enlistment; several statements from the 
veteran that he developed a nervous condition and a duodenal 
ulcer while in the service; statements from several friends 
of the veteran indicating that the veteran had been in good 
shape upon entry into service, but in bad health upon his 
discharge; a statement from a private physician that he had 
not found any stomach or nervous problems when examining the 
veteran in April 1955; a letter from another physician 
describing his treatment of the veteran from 1960 to 1973; 
and a private examination report by a third physician in 
October 1956 showing the presence of both nervousness and a 
duodenal ulcer.

At the time the Board denied the veteran's attempt to reopen 
his claim of entitlement to service connection for a 
psychiatric disorder in 1985, the evidence of record 
included, in addition to the evidence that was of record in 
1975 (cataloged in the preceding paragraph), private 
treatment records from 1974 to 1983 from Cookville Hospital 
and from Plateau Mental Health Center; and additional 
statements from the veteran which replicated his prior 
statements.

The veteran's claims of entitlement to service connection for 
a duodenal ulcer and a psychiatric disorder were denied by 
the Board in 1975 and 1985 respectively, as the new evidence 
failed to establish any facts different from those that had 
been previously considered.

Since the Board's denial of the veteran's ulcer claim in 
1975, the veteran has submitted numerous treatment records.  
However, the evidence fails to even show the presence of a 
duodenal ulcer.  While the veteran has voiced complaints of 
epigastric pain, esophagitis, and gastroesophageal reflux 
disease, among others, there is no mention of an ulcer in the 
either veteran's private or VA treatment records from the 
mid-1980s onward.  Furthermore, an esophagogastro-
duodenoscopy from August 1986 found the veteran's duodenum to 
be normal, and no ulcer was described.  While the veteran was 
treated for a duodenal ulcer during service, the lack of any 
current treatment for an ulcer means that the new treatment 
records are not material.  As such, this evidence does not 
provide a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for a 
duodenal ulcer.

Since the Board's decision on his psychiatric disorder in 
1985, the veteran has submitted considerable new evidence 
consisting of extensive private treatment records from the 
early 1970s to 2005 showing mental health treatment of the 
veteran; VA treatment records from 2001-2005; several 
statements from the veteran's daughter indicating that she 
thought the veteran deserved money for his time in the army; 
and testimony at a RO hearing where both the veteran and his 
wife testified that prior to entering service he had never 
been treated for nerves or for any stomach problems.  

The veteran was informed in a letter in October 2005 that his 
claim was previously denied because his psychiatric disorder 
had not been shown to be either incurred in or aggravated by 
service; and he was told that in order to reopen his claim he 
would have to present evidence addressing this.  While the 
veteran submitted new evidence in the form of treatment 
records that had not been previously submitted, the evidence 
is not material in that it did not address the reason that 
the veteran's claim was denied.  The treatment records merely 
address the veteran's present condition and therefore are not 
considered to be material to the issue of whether his 
psychiatric disorder pre-existed his entry into service.  
Furthermore, the testimony by the veteran and his wife is 
duplicative of the extensive statements already of record 
which have likewise asserted that the veteran did not have 
treatment prior to service for either a nervous or stomach 
condition.  As such, this testimony is not considered to be 
new.

Accordingly, because new and material evidence has not been 
submitted, the veteran's claims of entitlement to service 
connection are not reopened.






II. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by letters 
dated in March and August 2005 which informed the veteran of 
all four elements with regard to each of the issues on 
appeal.  Each letter also specifically provided the veteran 
with sufficient notice of the definition of "new and 
material evidence" and informed him of what evidence was 
necessary to reopen his claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

VA and private treatment records have been obtained, as have 
service medical records.  Additionally, the veteran was 
offered the opportunity for a hearing before the Board, but 
he declined. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
light of the denial of the veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

ORDER

New and material evidence having not been submitted, the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder is not reopened.

New and material evidence having not been submitted, the 
veteran's claim of entitlement to service connection for a 
duodenal ulcer is not reopened.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


